DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 08/24/22 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites “a groove formed only in the first axial direction”. This is found undescriptive of the invention because the groove extends in the X, Y and Z directions, and therefore is formed in more than only the first axial direction. The Examiner has assumed “a groove formed elongated only in the first axial direction”, but Applicants are free to choose a different descriptive language as they wish but that must reflect the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on line 3 “the surface” and claim 21 recites on the last two lines “the length in the normal direction”. There is a lack of antecedent basis for this limitation in the claim. The Examiner has assumed claim 21 to be dependent on claim 20 since claim 20 has the antecedent basis for the quoted limitation pointed out above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 19 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra (US 6,898,084, patent corresponding to 2005/00113119, cited on IDS, and previously used).

a.	Re claim 11 and in view of the 112 1st rejection above, Misra discloses a semiconductor device comprising: a metal member 12 (figs. 1-3, col. 6 ln. 31-35; see remaining of disclosure for more details) a length L (see annotated fig. 1 below) in a first axial direction Y on a front side surface 18 [and] a length L’ (see annotated fig. 1) in a second axial direction X on a surface (side surface S) orthogonal to the first axial direction, and having a groove (trench in which element 14 is inserted) formed in the first axial direction on the front side surface thereof; a thermally conductive member 15 (col. 5 ln. 40-54) provided in an inside of the groove and having a thermal conductivity in the first axial direction Y higher than a thermal conductivity in a second axial direction X (see at least col. 5 ln. 40-54); and a semiconductor element 24 (col. 4 ln. 7-15) provided on the front side surface of the metal member, and at least a part of which is in contact with the thermally conductive member (explicit on figs. 1-2 noting that area 26 correspond to the area of the surface of die 24 in direct contact with surface 18; see col. 4 ln. 34-40), wherein one end (E1 on annotated fig. 1 below, noting that 26 is basically the footprint of chip 24 on fig. 1), of the semiconductor element extends in the second axial direction beyond one end E-1 (see annotated fig. 1), of the thermally conductive member, and an other end E1’, of the semiconductor element extends in the second axial direction beyond an other end E-1’, of the thermally conductive member. But Misra does not appear to explicitly disclose in the embodiment of figs. 1-3, that the length L is longer than the length L’, and that the groove is formed elongated only in the first axial direction.

However, Misra states in col. 5 ln. 55 to col. 6 ln. 1 that “Due to the relatively high cost of highly thermally conductive materials, it is a preferred aspect of the present invention to minimize the amount of such material incorporated into apparatus 10, while maintaining a desired degree of thermal diffusion properties. As such, it has been determined that specific configurations of insert portion 14 provide the most preferred balance between cost and performance. In particular, insert portion 14 preferably includes one or more arms extending radially outwardly within the planar boundary of substrate 12 and from a location in substrate 12 immediately adjacent to, and in thermal contact with, thermal footprint 26. Most preferably, at least a portion of insert portion 14 is superimposed over thermal footprint 26 at first side 18 of substrate 12.” (emphasis added). As per col. 6 ln. 7-17, an arm of insert portion 14 has a length “l” and basically correspond to half of element 15. The Examiner therefore notes that the only differences between the claimed invention and the invention of Misra come down to relative dimensions and shapes.

Misra discloses in the quoted section above that insert portion can have one or more arms, and this basically encompasses having element 15 alone (that would be insert 14 having two arms) and omitting element 16 if desired. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided only one groove to accommodate thermally conductive member 15 (this would result in the groove being elongated only in the first direction), and this in order to at least save cost and for applications wherein the presence of only member 15 achieves a desired degree of thermal diffusion properties (see MPEP 2143.E&G and 2144.I&II). Further, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided substrate 12 in a shape such that the length L is greater than the length L’, and this as a non-inventive change in shape (see MPEP 2144.04.IV) in order to save cost by using less material for 12, and obtain a lighter (reduced weight) package assembly (see MPEP 2144.I&II).


    PNG
    media_image1.png
    958
    1390
    media_image1.png
    Greyscale



b.	Re claim 12, Misra discloses that a ratio of length “w” and length “d” is about 30% to about 70% (see fig. 1 and col. 6 ln. 7-17) and can be optimized to achieve optimal thermal performance. As such, and noting that dimension “d” is the same for area 26, thus chip 24, in the Y direction also, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a ratio of a length “w” in the second axial direction of the thermally conductive member with respect to a length “d” in the second axial direction of the semiconductor element is equal to or more than 40% and up to 70%, and this while optimizing for thermal performance (see MPEP 2144.05.I&II).

c.	Re claim 13 and in view of claim 12 rejection above,  the ratio of the length in the second axial direction of the thermally conductive member with respect to the length in the second axial direction of the semiconductor element is equal to or less than 95%.

d.	Re claim 14 and as would have been obvious to a skilled in the art before the effective filing date of the invention while optimizing and for a ratio w/d of 70% for element 16 in view of col. 6 ln. 7-17, one would have had a ratio of an area where the semiconductor element and the thermally conductive member overlap one another in a normal direction view with respect to an area of a front side surface of the semiconductor element in normal direction view equal to or more than 40% (i.e. 70%).

e.	Re claim 15 and in view of claim 14 rejection above, the ratio of the area where the semiconductor element and the thermally conductive member overlap one another in the normal direction view with respect to the area of the front side surface of the semiconductor element in the normal direction view is equal to or less than 95%.

f.	Re claim 19, a cooling apparatus 32 (fig. 3, col. 4 ln. 41-55) for thermally dissipating heat of the metal member is provided on a back side surface 20 opposite to the front side surface of the metal member.

g.	Re claim 20, a length “t” in a normal direction Z, with respect to the front side surface, of the metal member is longer than the length in the normal direction, with respect to the front side surface, of the thermally conductive member (this is true for the case where the thickness of 14 is 10% or less than 100% of the thickness “t” as disclosed in col. 6 ln. 1-7).

h.	Re claim 21, a total length in the first axial direction of the thermally conductive member is longer than a total length in the first axial direction of the semiconductor element (explicit on fig. 1), the thermally conductive member extending continuously in the first axial direction from one side of the semiconductor element to an other side of the semiconductor element opposite to the one side (explicit on fig. 1); and a length L1 from one end in the first axial direction of the semiconductor element to one end in the first axial direction of the thermally conductive member and a length L2 from an other end in the first axial direction of the semiconductor element to an other end in the first axial direction of the thermally conductive member are equal to or more than the length in the normal direction with respect to the front side surface of the metal member (explicit on annotated fig. 1 and in view of fig. 2 where clearly L1 and L2 are greater than the length “t”).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra (US 6,898,084, patent corresponding to 2005/00113119, cited on IDS) in view of Lemak et al. (US 2011/0014417).
Misra discloses all the limitations of claim 11 as stated above including that the thermally conductive member is made of graphite (col. 5 ln. 40-54) and in strip shape, but do not appear to explicitly disclose that the thermally conductive member is formed by laminating strip-shaped graphite.

	However, Lemak et al. disclose providing laminated sheets of graphite 2 as insert in a heat conductive metal member 4 (see fig. 1, [0031]-[0033], [0040], [0060]-[0067]).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the thermally conductive member by laminating strip-shaped graphite, and this as a non-inventive step of providing such a graphite insert according to a known configuration with a reasonable expectation of success (see MPEP 2143.B-G).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-15 and 18-19 have been considered but are moot because the arguments do not apply to the reinterpretation of the previously used reference in light of Applicants’ amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Getz, Jr. et al. (US 6,771,502) and Anthony (US 5,494,753) disclose devices similar to the claimed invention with a single elongated insert in a groove of a thermally conductive substrate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899